      Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 1 of 14




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-10877-RGS

                  THERESA FITZGERALD, on behalf of
                  herself and all others similarly situated,

                                      v.

                               POLAR CORP.

                   MEMORANDUM AND ORDER ON
                  DEFENDANT’S MOTION TO DISMISS

                            November 10, 2020

STEARNS, D.J.

     Theresa Fitzgerald brought this aspiring class action against Polar

Corp. d/b/a Polar Beverages (Polar) alleging common-law fraud, deceit, and

misrepresentation (Count I), breach of express and implied warranties

(Counts II and III), negligent misrepresentation (Count IV), unjust

enrichment/restitution (Count V), and violations of the Massachusetts

Consumer Protection Act, Gen. Laws ch. 93A (Count VI). Fitzgerald asserts

that Polar’s ginger ale brands (Polar Ginger Ale, Polar Green Tea Ginger Ale,

and Polar Pomegranate Ginger Ale) are falsely and deceptively labeled,

advertised, and marketed “as ‘MADE FROM REAL GINGER.’” Compl. ¶ 2.

The Complaint appears to have been imperfectly copied from a nearly

identical case brought in the Northern District of California involving
          Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 2 of 14




Canada Dry ginger ale. See Fitzhenry-Russell v. Keurig Dr. Pepper, 345 F.

Supp. 3d 1111 (N.D. Cal. 2018); see also Compl. ¶ 62 (mistakenly referencing

“Canada [D]ry (sic)” as the instant defendant).

      In essence, Fitzgerald contends that the claim of “real ginger”1

      leads consumers to reasonably believe that Polar’s soft drinks are
      made using real ginger root — i.e., the spice made by chopping or
      powdering the root of the ginger plant, — and that consumers
      who drink the soft drink will receive the health benefits
      associated with consuming real ginger.

Compl. ¶ 2 (footnote omitted). Fitzgerald acknowledges that Polar’s ginger

ale “contains some ginger compounds, [however] the miniscule amount that

Polar uses provides none of the health benefits consumers associate with real

ginger.” Id. ¶ 18.2 Fitzgerald claims that “in a market environment where

consumers were fleeing ‘regular’ sodas due to increasing concerns about the



      1 The term “real ginger” is somewhat of an oxymoron. Ginger is
botanically a cultigen, meaning that it has no ancestors in the wild nor is it
genetically unique. Rather it is a product of several thousand years of genetic
breeding and modification of the Zingiber officinale flowering plant. See P.
N. Ravindran & K. Nirmal Babu, Ginger: The Genus Zingiber (CRC Press
2016). Botanically, ginger (as it is most commonly known), is one of the
spices that make up the Zingiberaceae family. Apart from the version best
known to bakers as a ground spice (gingerbread) or to sushi lovers in its
pickled form, other gingers familiar to kitchen mavens include turmeric and
cardamon.
      2 The proposition that consumers associate a “health benefit” with a
sugared carbonated beverage is somewhat dubious, although Confucius is
said to have eaten raw ginger with every meal for health reasons. Barbara
Pickersgill, The Cultural History of Plants at 163-164 (2005).
                                        2
          Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 3 of 14




health problems they cause[,] Polar’s misrepresentations have misled

thousands of consumers and caused them to pay a premium for Polar

beverages.” Id. ¶ 4.3

      Polar moves to dismiss the Complaint asserting that there is nothing

false about Polar’s advertising claims – its ginger ales are made with some

ginger (as plaintiff concedes), and the labeling of the drinks makes no

representations as to the amount or type of ginger beyond the hyperbolic

reference to “real.” Polar notes that Fitzgerald claims that the label, “Made

From Real Ginger,” causes “consumers to reasonably believe that the

beverage contains ‘ginger root.’” Id. ¶ 2 (emphasis added). Polar next argues

that, as Fitzgerald’s claims are based on consumer fraud, her Complaint must

(and does not) satisfy the “who, what when and where” pleading

requirements of Fed. R. Civ. P. 9(b). Polar finally wheels up the “economic

loss doctrine” which precludes recovery of economic damages in certain tort

actions in the absence of actual personal or property damage.

      Relying on Aspinall v. Philip Morris Companies, Inc., 442 Mass. 381

(2004), Fitzgerald counters that to survive a motion to dismiss she “need

only allege facts showing it is plausible that a statement ‘has the capacity to



      The proposed class includes “[a]ll persons who, between May 7, 2016
      3

and the present, purchased in the United States, any Polar Ginger Ale.”
Compl. ¶ 31.
                                        3
         Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 4 of 14




mislead consumers, acting reasonably under the circumstances, to act

differently from the way they otherwise would have acted (i.e., to entice a

reasonable consumer to purchase the product).’” Id. at 396. She further

contends “that the claim ‘MADE FROM REAL GINGER’ on Polar ginger ale

is literally false because natural flavor and trace amounts of ginger

compounds is not real ginger.”4 Pl.’s Opp’n at 5. Fitzgerald finally argues

that her breach of express warranty, breach of implied warranty, and unjust

enrichment claims sound in contract and therefore are not subject to the

federal Rule 9(b) heightened pleading standard. See id. at 15.




     4 In her Opposition, Fitzgerald backs away from this assertion, arguing
instead that

     Polar’s “MADE FROM REAL GINGER” claim is literally false
     because the product does not contain ginger root and that Polar
     made these statements with knowledge of their falsity. Similarly,
     for Plaintiff’s negligent misrepresentation claim, Plaintiff has
     alleged that Polar provided false information for the guidance of
     others. (“Throughout the Class Period, Polar prominently made
     the claim “MADE FROM REAL GINGER” on the front of its Polar
     Ginger Ale cans and bottles because it knew that would cultivate
     a wholesome and healthful image for Polar . . .”). Contrary to
     Polar’s argument, Plaintiff’s claims do not require literal falsity.
     The First Circuit has said that “the locus classicus of fraud is a
     seller’s affirmative false statement or a half-truth, i.e., a
     statement that is literally true but is made misleading by a
     significant omission.”

Pl.’s Opp’n at 20 (emphasis added) (internal citations omitted).

                                       4
          Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 5 of 14




                                BACKGROUND

      Fitzgerald states that she purchased various Polar ginger ales on

numerous occasions within Massachusetts over the past four years. She

typically purchases one-liter bottles of Polar Ginger Ale at a local grocery,

most recently Shaw’s in West Wareham, Massachusetts. She contends that

in buying Polar ginger ales she relied on the product label claim “MADE

FROM REAL GINGER”, which she “believe[s] . . . meant that Polar Ginger

Ale was made using ginger root and was, as a result, a healthier alternative

to regular sodas.” Compl. ¶ 28.5            Fitzgerald alleges that “[c]onsumer

research shows that the vast majority of consumers understand the phrase

‘MADE FROM REAL GINGER’ to mean that Polar Ginger Ale is made using

ginger root, and not miniscule amounts of a flavor extract and that they will

obtain the health benefits of consuming real ginger.” Id. ¶ 17. 6


      5  A consumer who encountered chunks of ginger root in her drink
would likely be bringing a different lawsuit, as ginger in its raw form can have
deleterious side effects, particularly for women who are pregnant. WebMD:
Ginger, https://www.webmd.com/vitamins/ai/ingredientmono-961/ginger
(last visited Nov. 10, 2020).

      6 Fitzgerald fails to specify the source of the research or whether Polar
was a part of the alleged study. Rather she contends that “[t]his research is
consistent with how Polar intended consumers to interpret the phrase. Polar
wanted consumers to think the following after seeing the ‘MADE FROM
REAL GINGER on the label: This is perfect for me! I can now enjoy a drink
that tastes great AND is made with natural healthier ingredients – like REAL
ginger.’” Id. ¶ 17.
                                        5
        Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 6 of 14




       Driving the point home, the Complaint states that

       [i]n truth, Polar Ginger Ale is not made from real ginger. Instead,
       it is made from carbonated water, high fructose corn syrup
       and/or sugar, citric acid, caramel color, and “natural flavoring,”
       i.e., a flavor compound comprised predominately of flavor
       extracts not derived from ginger, and a miniscule amount of a
       ginger flavor extract. But Polar’s ginger flavor extract is not “real
       ginger” as reasonable consumers understand that term. It is
       manufactured in a lab using various chemicals and extraction
       processes. And, although the flavor extract contains some ginger
       compounds, this microscopic amount of ginger flavor extract
       provides none of the health benefits consumers associate with
       real ginger.

Id. ¶ 3. 7

       In describing her damages, Fitzgerald claims that, without ginger root,

“the Products have no, or, at, a minimum, a much lower, value to [her].” Id.

¶ 29. Fitzgerald states that her injury “was . . . paying more money for the

Products that she would have paid otherwise.” Id. Fitzgerald represents that




       7 Fitzgerald also alleges that Polar advertises that its ginger ale contains

four times more real ginger than the products of its competitors. The
allegation has no connection to Polar’s labeling of its drinks. As best the
court can determine from following a link that Fitzgerald’s Opposition
provides to Polar’s website, it is true that the website poses the question,
“What makes Polar Ginger Ale different?” The answer provided is that it is
“[m]ade with 20% Less Sugar than leading brands and 4x More Real Ginger
and no preservatives, sodium, or caffeine.” Fitzgerald does not allege that
she ever saw the website or considered the “4x” claim in making her decision
to purchase Polar ginger ale or, for that matter, that the claim is untrue. See
Aspinwall, 442 Mass. at 394; Compl. ¶ 23. Consequently, the court will
disregard the allegation.

                                         6
       Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 7 of 14




if Polar reformulated its ales by using ginger root (in some unspecified

quantity), she “would likely purchase Polar’s Products again in the future.”

Id. ¶ 30. Fitzgerald admits that she “does not know the [current] formula for

Polar’s Products and cannot test whether or not the beverages are made

using ginger root before purchasing.” Id. In addition to a monetary award,

Fitzgerald asks the court to enjoin Polar from labeling its Products with the

phrase “MADE FROM REAL GINGER unless the product is actually made

using ginger root rather than a miniscule amount of a ginger flavor extract,”

id., although she admits that she does not “know at any given time, which

brands are owned by Polar and whether its representations about ‘real

ginger’ are truthful.” Id.

                                 DISCUSSION

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The court must disregard allegations

that are legal conclusions, even when disguised as facts. See Iqbal, 556 U.S.

at 681 (“It is the conclusory nature of respondent’s allegations, rather than

their extravagantly fanciful nature, that disentitles them to the presumption

of truth.”). The court must then determine, based on the allegations that


                                       7
       Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 8 of 14




remain and all reasonable inferences that may be drawn from them, whether

the Complaint alleges a plausible claim for relief. See id. at 679. Determining

whether a claim is plausible is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id.

      Rule 9(b)

      Polar asserts that Fitzgerald fails to plead her fraud claims with the

particularity required under Federal Rule of Civil Procedure 9(b). The

“heightened pleading requirement” of Fed. R. Civ. P. 9(b) also applies to

claims of misrepresentation made pursuant to Chapter 93A. See Mulder v.

Kohl’s Dep’t Stores, Inc., 865 F.3d 17, 22 (1st Cir. 2017). In Dumont v. Reily

Foods Co., 934 F.3d 35 (1st Cir. 2019), a case in which a consumer professed

disappointment at not finding actual hazelnuts or hazelnut “cream” (it is not

clear which) in a package of ground Hazelnut Crème coffee, the First Circuit

made short shrift of the Rule 9(b) “four question” test – “the who” being Reily

Foods; the “Hazelnut Crème” claim the “what”; the label the “where”; and

the occasion on which the plaintiff purchased the coffee the “when.” Id. at

39. The court will assume that the same simple fill-in-the-blanks test applies

here as well.

      Counts I and IV




                                      8
       Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 9 of 14




      To recover on her fraud claims, Fitzgerald must establish that Polar

made a false representation of material fact, with knowledge of its falsity, for

the purpose of inducing her to act on this representation, that she reasonably

relied on the representation as true, and that she acted upon it to her

detriment.   See Masingill v. EMC Corp., 449 Mass. 532, 540 (2007).

Negligent misrepresentation requires the same elements, “except that the

defendant needs neither knowledge that the statement was false nor intent

to deceive the plaintiff.” Cabi v. Boston Children’s Hosp., 161 F. Supp. 3d

136, 163 (D. Mass. 2016), (citing Kitner v. CTW Transp., Inc., 53 Mass. App.

Ct. 741, 749 (2002)). “There is an important threshold determination for any

misrepresentation claim, be it for deceit or for negligent misrepresentation:

only statements of fact are actionable; statements of opinion cannot give rise

to a deceit action, or to a negligent misrepresentation action.” Cummings v.

HPG Int’l, Inc., 244 F.3d 16, 21 (1st Cir. 2001) (internal citations omitted).

“[S]tatements that are susceptible of actual knowledge can give rise to a claim

of deceit, if those statements are false.” Id. at 22, quoting Zimmerman v.

Kent, 31 Mass. App. Ct. 72, 74-75 (1991). Counts I and IV fail on the bedrock

ground of the absence of any false statement. Fitzgerald concedes that, while

the amount of ginger in Polar’s ales is “miniscule,” some ginger is contained

in the formula.     She also concedes that the Polar labeling makes no


                                       9
      Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 10 of 14




representation as to the specific amount of ginger the drinks contain.

Finally, no reasonable consumer could rely on a claim of “real ginger” in a

soft drink as a representation that the drink contains chunks of “ginger root”

as opposed to a ginger taste.8     Accordingly, Counts I and IV must be

dismissed.

      Counts II and III

      In Count II, Fitzgerald alleges a breach of express warranty, “under

Massachusetts law, . . . that Polar Ginger Ale is ‘Made From Real Ginger’

[which] is an affirmation of fact or promise that the Product is made using

ginger root and contains more than miniscule amounts of ginger . . . .”

Compl. ¶¶ 52-53. Count III, citing Mass. Gen. Laws ch. 106, § 2-314(e),

alleges a breach of an implied warranty of merchantability for failing to

“conform to the promise or affirmation of fact made on the container or label

. . . that the Product is MADE FROM REAL GINGER . . . when it is made only

from miniscule amounts of ginger flavor extract, not from ginger root.”




     8 According to the Shorter Oxford English Dictionary (3d ed. 1969), the
most common definition of “ginger” is “’[t]he rhizome of the tropical plant
Zingiber officinale, characterized by its hot spicy taste; used in cookery and
medicine and as a sweetmeat.” It can also refer to a “sandy” color of hair, a
wine, or a hot temper, but not to a “root” (other than to a botanist familiar
with the scientific meaning of the prefix “rhizo.”).

                                     10
      Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 11 of 14




Compl. ¶¶ 60-61. Counts II and III fail for the same reason that Counts I and

IV come up short and will, consequently, also be dismissed. 9

      Count V

      To succeed with an unjust enrichment claim under Massachusetts law

(Count V), Fitzgerald must show that Polar “received, was aware of, and

accepted or retained a benefit conferred by the plaintiffs ‘under

circumstances which make such acceptance or retention inequitable.’” Lass

v. Bank of Am., N.A., 695 F.3d 129, 140 (1st Cir. 2012), (quoting Vieira v.

First Am. Title Ins. Co., 668 F. Supp. 2d 282, 294 (D. Mass. 2009)); see also


      9 Moreover, the only damages asserted in the Complaint are economic
ones – “the amount [putative plaintiffs] paid for the Products”, Compl. ¶ 48;
“paying less for Polar Ginger Ale,” id. ¶ 56; “would not have purchased Polar
or would have, at a minimum, paid less for the product,” id. ¶ 66; “suffered
pecuniary loss,” id. ¶ 71; “were damaged in the amount they paid to obtain
Polar Ginger Ale,” id. ¶ 75. The economic loss doctrine generally bars
recovery for certain tort and warranty claims “in the absence of personal
injury or property damage.” See Dill v. Am. Home Mortg. Servicing, Inc.,
935 F. Supp. 2d 299, 303 (D. Mass. 2013); FMR Corp. v. Boston Edison Co.,
415 Mass. 393, 395 (1993) (affirming summary judgment in favor of
defendant on negligence and breach of express and implied warranty claims
where plaintiff’s damages were solely economic). “Essentially, where the
negligent design or construction of a product leads to damage only to the
product itself, the recovery for economic loss is in contract, and the economic
loss rule bars recovery in tort.” Wyman v. Ayer Properties, LLC, 469 Mass.
64, 69 (2014); Cruickshank v. Clean Seas Co., 346 B.R. 571, 582 (D. Mass.
2006) (“Unless the plaintiffs are able to show that they sustained personal
injury or damage to other property, the economic loss doctrine bars their
claims for negligence and breach of implied warranties.”); see also Canal
Elec. Co. v. Westinghouse Elec. Co., 973 F.2d 988, 998 (1st Cir. 1992)
(Breyer, C.J.).
                                      11
      Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 12 of 14




Metro. Life Ins. Co. v. Cotter, 464 Mass. 623, 644 (2013) (“The benefit must

be unjust, a quality that turns on the reasonable expectations of the

parties.”). As Polar made no actionable misrepresentation to Fitzgerald, the

retention of the purchase price cannot be found to be unjust. Count V will

also be dismissed.

      Count VI

      In Count VI, which is brought under the Massachusetts Consumer

Protection Act, popularly known as Chapter 93A, Fitzgerald asserts that

Polar’s MADE FROM REAL GINGER label is “false and [Polar] knew that

the representations were false when they made them.” Compl. ¶¶ 77-78.

“Whether conduct is deceptive is initially a question of fact.” Aspinall, 442

Mass. at 394. However, “[i]t is [also] well settled that a court may determine

as a matter of law that an allegedly deceptive advertisement would not have

misled a reasonable consumer.” Fink v. Time Warner Cable, 714 F.3d 739,

741 (2d Cir. 2013). In Dumont, the product packaging case previously

alluded to as bearing some resemblance to Fitzgerald’s Complaint, the First

Circuit majority found it misleading to advertise coffee with the promise of

“Hazelnut Crème” when the coffee did not in fact contain hazelnuts (or real




                                     12
      Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 13 of 14




cream). Dumont, 934 F.3d at 40-41. 10 In this case, however, the court does

not accept as true the conclusory and erroneous allegation that consumers

“understand the phrase ‘MADE FROM REAL GINGER’ to mean that Polar’s

soft drinks are made using real ginger root . . . and that the consumers who

drink the soft drink will receive the health benefits associated with

consuming real ginger.” Compl. ¶ 2. As liberally as the consumer statute is

meant to be construed, a viable Chapter 93A claim “depends on the likely

reaction of a reasonable consumer rather than an ignoramus.”11 Aspinall,

442 Mass. at 395; see also Dumont, 934 F.3d at 44 (Lynch, J., dissenting).

In other words, any reasonable consumer would know ginger ale for what it

is – a carbonated drink with ginger flavoring and probably containing an

unhealthy amount of sugar. 12 Nothing about the “made from real ginger”



      10Judge Lynch in her dissent makes the compelling point that the
majority was pegging its test of what a reasonable consumer would think she
would find in her bag of ground coffee on a simple misunderstanding of the
meaning of the word “crème,” just as here plaintiff confuses the taste of
ginger with the root of the generic ginger plant.
      11 See,
            e.g., Lima v. Post Consumer Brands, LLC, 2019 WL 3802885,
at *5 (D. Mass. Aug. 13, 2019), reconsideration denied, 2019 WL 4889599
(D. Mass. Oct. 2, 2019) (“Plaintiffs have not plausibly alleged that the use of
“Honey” in Honey Bunches of Oats and the associated imagery would have
misled a reasonable consumer into believing that the cereal was primarily
or exclusively sweetened with honey.”).
       The Miriam Webster’s Unabridged Dictionary defines ginger ale as
      12

“a sweetened carbonated nonalcoholic beverage flavored mainly with
                                      13
      Case 1:20-cv-10877-RGS Document 19 Filed 11/10/20 Page 14 of 14




claim is deceptively untrue and no public policy is served by allowing this

matter to percolate further.13

                                    ORDER

      For the forgoing reasons, the Complaint is dismissed, albeit without

prejudice.

                                  SO ORDERED.

                                  /s/ Richard G. Stearns____ _____
                                  UNITED STATES DISTRICT JUDGE




ginger           extract.”                       https://www.merriam-
webster.com/dictionary/ginger%20ale (last visited Nov. 10, 2020).

       As well-stated by Judge Lynch in her dissent in Dumont, “[i]mposing
      13

on food producers the costs of defending meritless labeling litigation will
have the [undesirable] effect of driving up prices for consumers.” 934 F.3d
at 47.
                                    14
